Douglas, J.,
dissenting. I respectfully dissent. I would affirm the judgment of the court of appeals and support the decision of the Industrial Commission. This is a “some evidence” case. Artful cross-examination cannot change that fact. The commission and the court of appeals found “some evidence.” We should not reverse such a decision especially where, as the majority finds, a doctor, Dr. Knight, “reaffirmed his opinion that claimant’s condition was permanent.”
Resnick, J., concurs in the foregoing dissenting opinion.